Judgment and order reversed on the law, with costs, and motion denied, with ten dollars costs. The complaint in the first action states a cause of action for alienation of affections, and the mere fact that criminal conversation is alleged in aggravation of damages, makes it none the less an action for alienation" of affections. (Hanor v. Housel, 128 App. Div. 801.) The complaint in the present action states a cause of action for criminal conversation. Plaintiff is entitled to maintain both (Hollister v. Valentine, 69 App. Div. 582), and it follows that at the time of the institution of the present action there was no other action pending between the same parties for the same cause. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.